Citation Nr: 0402338	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  00-14 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for injury to the lungs and diaphragm as the 
result of VA medical treatment conducted in June 1990.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The veteran had active duty from August 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for injury to the lungs and diaphragm as the 
result of VA medical treatment conducted in June 1990.  The 
veteran appealed, and in May 2001, the Board remanded the 
claim for additional development.  


FINDING OF FACT

The veteran does not have an injury to the lungs and/or 
diaphragm as a result of an injury, or aggravation of an 
injury, attributable to VA hospitalization or medical 
treatment.  


CONCLUSION OF LAW

The criteria for entitlement to compensation for an injury to 
the lungs and/or diaphragm under 38 U.S.C.A. § 1151 have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.358, 3.800 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 for injury to the lungs 
and diaphragm as the result of VA medical treatment conducted 
in June 1990.  He has argued that his phrenic nerve was 
clamped during a coronary artery bypass grafting procedure, 
and that this caused an injury to the lungs and diaphragm, to 
include restrictive lung disease and left diaphragmatic 
paralysis.

Under 38 U.S.C.A. § 1151, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.  The regulations implementing that statute 
appear at 38 C.F.R. §§ 3.358 and 3.800.  They provide, in 
pertinent part, that in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the expressed 
or implied consent of the veteran or, in appropriate cases, 
the veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

Earlier interpretations of the § 1151 statute and 
implementing regulations require evidence of negligence on 
the part of VA, or the occurrence of an accident or otherwise 
unforeseen event.  These provisions were invalidated by the 
United States Court of Appeals for Veterans Claims in the 
case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The 
United States Court of Appeals for the Federal Circuit issued 
a decision in the same case, Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), as did the United States Supreme Court, 
Brown v. Gardner, 115 S. Ct. 552 (1994).  In March 1995, the 
Secretary published an interim rule amending 38 C.F.R. § 
3.358 to conform to the Supreme Court decision.  The 
amendment was made effective November 25, 1991, the date of 
the Gardner decision by the Court.  60 Fed. Reg. 14, 222 
(1995).  The interim rule was later adopted as a final rule, 
61 Fed. Reg. 25,787 (May 1996), and codified at 38 C.F.R. § 
3.358(c) (1997).  Congress amended 38 U.S.C.A. § 1151, 
effective for claims filed on or after October 1, 1997, to 
preclude benefits in the absence of evidence of VA negligence 
or unforeseen event.  Pub. L. No. 104-204, 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  The purpose of the amendment was, in effect, to 
overrule the Supreme Court's decision in the Gardner case, 
which (again) held that no showing of negligence was 
necessary for recovery under § 1151, as in effect at that 
time.

The Board notes that the appellant's claim under 38 U.S.C.A. 
§ 1151 was filed in March 1999.  As such, it must be 
adjudicated in accord with the revised version of 38 U.S.C.A. 
§ 1151.  VAOPGCPREC 40-97.  Thus, to prevail, the appellant 
must show that his disability was either an unforeseen event 
or the result of VA negligence, in other words that VA was at 
fault.  

A review of the claims files shows that on June 13, 1990, the 
veteran was admitted to a VA health care facility in 
Asheville, North Carolina, and that he underwent coronary 
artery bypass grafting (CABG), times five.  His history was 
noted to include tobacco abuse (described as one to two packs 
of cigarettes  per day for 60 years), three-vessel CAD 
(coronary artery disease) with unstable class IV angina, 
diabetes mellitus type 2, hypertension, degenerative joint 
disease, and hypercholesterolemia.  The report indicates that 
he tolerated the procedure well and without complications, 
and his postoperative course was essentially unremarkable, 
with the exception of atrial fibrillation/flutter which was 
successfully treated.  Thereafter, he was noted to be 
ambulatory, with some complaints of nausea and vomiting that 
were essentially the same as those he reported upon 
admittance.  He was transferred back to the Mountain Home VA 
Medical Center (VAMC) on June 27, 1990.  

The claims files contain VA examination, hospital and 
outpatient treatment reports, dated between July 1990 and 
2003.  These reports shows that in July 1990, the veteran was 
admitted to the hospital for complaints that included 
shortness of breath, chest pains, fatigue and dyspnea.  
Diagnostic studies revealed restrictive lung disease.  
Fluoroscopy of the chest revealed that both lungs were 
moving, however, the examiner commented that diaphragmatic 
paresis could not be ruled out.  The diagnoses included left 
diaphragm paresis.  The veteran has essentially received 
ongoing treatment since July 1990, to include multiple 
hospitalizations, for a wide variety of complaints, with many 
notations of shortness of breath and chest pain.  In several 
reports, his diagnoses included left diaphragmatic paralysis.  
See e.g. VA outpatient treatment reports, dated in November 
1991, February and July of 1994, February 1999; June 1995 VA 
hospital report (diagnosis "by history" only).  Bronchitis 
was noted in VA outpatient treatment reports dated in May 
1993 and September 1996.  COPD (chronic obstructive pulmonary 
disease) was noted in an April 1999 VA outpatient treatment 
report.  Some reports note a history of left phrenic nerve 
palsy.  See e.g., VA outpatient treatment reports, dated in 
May and July of 1994.  A February 1999 VA pulmonary 
consultation report shows that the examiner commented that 
diagnostic testing revealed a "suggested" restrictive 
defect, "most likely" elevation, that was secondary to the 
CABG/cardioplegic damage to phrenic nerve.  The diagnostic 
assessment was left phrenic nerve partial paralysis secondary 
to the CABG/cardioplegic.

In September 1999, the RO requested a medical opinion 
regarding whether left phrenic nerve partial paralysis was a 
fault of the VA.  In October 1999, a VA examiner commented:

Based on MER, it is or least as likely as 
not that the veteran's CABG/cardioplegic 
damage to the phrenic nerve was due to 
fault in VA care. 

In November 1999, however, the veteran underwent VA 
examination and diagnostic testing.  The examiner indicated 
that the sniff test was negative for paralysis, interpreted 
the pulmonary function test as normal, and reported that 
there was no evidence of restrictive disease.  

VA outpatient treatment report notes, dated after November 
1999, include a January 2000 report that notes that the 
veteran has a restrictive defect secondary to CABG.  A March 
2000 report notes that the veteran has a restrictive defect 
secondary to paralysis of the left hemidiaphragm.  

In May 2001, the Board noted the conflicting medical 
opinions, and requested a medical examination and opinion.

A VA respiratory examination report, dated in July 2001, 
shows that the examiner summarized the veteran's family, 
social and medical histories, his current medication regime, 
a pulmonary function test, a review of his systems, and his 
subjective complaints.  Examination findings and laboratory 
data were provided.  In the assessment, the examiner 
indicated that he would be happy to see the appellant again 
after results of pulmonary function tests were available, and 
that the case had been discussed and reviewed with the head 
of the VAMC Pulmonary and Critical Care Division.  The 
examiner stated, in pertinent part: 

At this time it is unclear as to the 
patient's underlying pulmonary condition.  
I will give this assessment initially in 
two parts:

[1] In regard to his abnormal left 
elevated hemidiaphragm.  This has been 
noted on numerous exams and remains 
consistent.  However, sniff test was 
performed which clearly indicated moving 
of the left hemidiaphragm.  This rules 
out diaphrenic paralysis.  It should be 
noted that it is a common occurrence that 
phrenic nerve impairment either temporary 
or chronic is a known side effect of 
cardiopulmonary surgery.  This patient 
may have had transient phrenic nerve 
paralysis, however, as demonstrated by 
the sniff test, his motor activity has 
resolved.  This would not be considered a 
complication of cardiac bypass surgery.  

[2] In respect to evaluation of the 
conflicting reports of restrictive and 
normal pulmonary function tests, I have 
spoken to the patient regarding his 
inability to perform adequately on this 
most recent pulmonary function test and 
have ordered repeat pulmonary function 
testing to be done with close examination 
of these results.  These may provide 
further insight into his underlying 
pulmonary condition and hopefully a cause 
for dyspnea.  Judging by his room air 
arterial blood gases, however, it would 
appear that he still has preserved lung 
function.  

The claims file includes VA hospital and outpatient treatment 
reports dated between July 2001 and July 2003.  These reports 
show that the veteran received treatment, to include 
hospitalization and residence in an assisted living center, 
for complaints that included chest pain, shortness of breath, 
and dizziness.  The reports contain diagnoses that include 
left diaphragm paralysis secondary to bypass surgery, a 
phrenic nerve injury, and/or "injury."  See e.g., April 
2002 VA hospital report; VA outpatient treatment reports, 
dated in May and July of 2000, May, June and November of 
2001, March and July of 2002.  Other reports indicate that 
the veteran was diagnosed with pneumonia.  See e.g., VA 
outpatient treatment reports, dated in June and July of 2003.  
Overall, the reports also show ongoing diagnoses of coronary 
artery disease, congestive heart failure, non-insulin 
dependent diabetes mellitus, renal failure, and diabetic 
neuropathy.  

A VA report shows the following: the veteran was scheduled 
for a PFT to be performed on August 9, 2001, testing was 
attempted on that date with "multiple efforts, encouragement 
and coaching," testing was discontinued after the veteran 
stated that he could not do any more and wished to stop, the 
veteran left with a family member.  Another VA report 
indicates that on March 27, 2003, the veteran failed to 
report for another scheduled examination.  

The Board has determined that the claim must be denied.  The 
Board finds that the November 1999 VA physician's opinion is 
highly probative evidence which shows that the veteran  does 
not have an injury to the lungs and/or diaphragm due to an 
injury or aggravation of an injury as a result of VA 
hospitalization, or medical or surgical treatment, or that VA 
failed to timely diagnose or properly treat the veteran, and 
that such failure directly caused increased disability or 
death.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  In this 
report, the physician specifically ruled out diaphrenic 
paralysis based on diagnostic testing (to include a sniff 
test), and his opinion was based on an examination of the 
veteran, as well as a review of the medical record.  The 
examiner noted that phrenic nerve impairment is a known side-
effect of cardiopulmonary surgery, and that the veteran may 
have had transient phrenic nerve paralysis.  However, the 
examiner found that the veteran's motor activity had 
resolved, and that his transient phrenic nerve paralysis 
would not be considered a complication of cardiac bypass 
surgery.  This opinion is the most recent opinion of record, 
and it states that the veteran does not currently have a 
phrenic nerve injury.  See generally Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding that the requirement for a 
showing of current disability means that there must be 
evidence of the claimed disability at the time of the 
veteran's claim, as opposed to some time in the past).  In 
reaching this decision, the Board has considered the 
previously discussed notations of left diaphragm paralysis 
secondary to bypass surgery, a phrenic nerve injury, and/or 
"injury" in the medical reports.  However, the Board notes 
that none of these notations or opinions is shown to have 
been based on a review of the veteran's claims files or any 
other detailed and reliable medical history, none of them are 
accompanied by a rationalized explanation, that when read in 
context they were for treatment purposes only and were not 
intended to serve as etiological opinions, and that they are 
"by history" only.  With regard to the February and 
September 1999 opinions, these opinions are each one sentence 
long, neither is accompanied by a rationalized explanation, 
and neither was based on an examination of the veteran or a 
sniff test.  The Board therefore finds that this evidence is 
outweighed by the evidence against the claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim, and that 
compensation for an injury to the lungs and diaphragm under 
38 U.S.C.A. § 1151 is not warranted.  As such, the Board 
finds no reasonable basis upon which to predicate a grant of 
the benefits sought on appeal.

In reaching this decision, the Board considered the 
appellant's arguments in support of his assertion that he has 
an injury to the lungs and diaphragm as the result of VA 
medical treatment conducted in June 1990.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on these 
matter.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  VCAA

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002)), which became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  In a letter, dated in June 2001, the 
RO informed the veteran of the VCAA and what assistance VA 
would provide, what could be done to expedite his claim, and 
the time limits associated with his claim.  This letter 
informed him of the information and evidence not of record 
which was necessary to substantiate the claim, which VA would 
seek to provide, and which the claimant should provide, and 
essentially instructed him to inform VA of anything else.  In 
summary, the veteran has been informed of the applicable laws 
and regulations needed to substantiate his claim.  Given the 
foregoing, there is no issue as to whether VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board acknowledges that the June 2001 letter was sent to 
the veteran after the RO's January 2000 decision that is the 
basis for this appeal.  As noted in the recent decision of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the plain language of 38 U.S.C.A. § 5103(a) requires 
that this notice be provided relatively soon after VA 
receives a complete or substantially complete application for 
benefits; thus, the Court held that under section 5103(a), a 
service-connection claimant must be given notice before an 
initial unfavorable RO decision on the claim.  In this case, 
however, the unfavorable RO decision that is the basis of 
this appeal was already decided - and appealed -- by the time 
the VCAA was enacted.  As the case had already proceeded far 
downstream from the application for benefits under section 
1151, providing the section 5103(a) notice then - as the 
Court noted in Pelegrini - would largely nullify the purpose 
of the notice.  As there could be no useful purpose for 
providing a section 5103(a) notice under the circumstances of 
this case -- that is, at a time so far removed from the 
application for benefits -- the Board concludes that any 
defect in the section 5103(a) notice in this instance is 
harmless error.  Indeed, the Court seems to state in 
Pelegrini that providing such notice late in the appellate 
process would, in fact, prejudice the claimant rather than 
assist him.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has met this duty.  The RO has 
obtained VA medical records.  In November 1999, the veteran 
was afforded a VA examination, the report of which includes a 
relevant opinion.  In this regard, although additional 
pulmonary function testing was recommended by the examiner, 
the veteran failed to complete his testing in August 2001, 
and he failed to report for an examination scheduled in March 
2003.  Therefore, a remand for additional testing is not 
warranted.  

The Board finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issue discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.


ORDER

Entitlement to compensation for an injury to the lungs and 
diaphragm under 38 U.S.C.A. § 1151 is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



